PER CURIAM.
We find no error in the order appealed to the extent that it requires the parties to submit to arbitration. However, the order compelling arbitration also purports to adjudicate an issue of procedural arbitrability which, by the terms of the collective bargaining agreement, should be resolved by the arbitrator. See John Wiley & Sons, Inc. v. Livingston, 376 U.S. 543, 84 S.Ct. 909, 11 *545L.Ed.2d 898 (1964). We reverse the order to the extent that it determines that the employees were not required to comply with the initial steps in the grievance procedure. This matter is for the arbitrator. We affirm the trial court on the main point that the grievance must be resolved in arbitration.
Affirmed in part and reversed in part.
BARFIELD, C.J., VAN NORTWICK and PADOVANO, JJ., CONCUR.